Citation Nr: 0118915	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  01-02 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable rating for the residuals of 
a shell fragment wound to the left lower lateral chest.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which implemented a Board Decision 
dated August 3, 2000, granting service connection for the 
residuals of a shell fragment wound to the left lower lateral 
chest and assigning a noncompensable evaluation.  The veteran 
appeals the assignment of a noncompensable disability 
evaluation.

This matter also comes before the Board on appeal from an 
October 2000 rating decision of the same RO which granted 
service connection for post-traumatic stress disorder and 
assigned a 10 percent disability evaluation thereto.  The 
veteran appeals the assignment of the 10 percent evaluation.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has a two millimeter flat, well-healed, non-
tender area in the left lower lateral chest area near the 
ninth and tenth rib areas.  It is smooth and hardly visible 
with no ulceration or breakdown, no elevation or depression, 
and no tissue loss.  There is no limitation of function as a 
result of the chest wound.

3.  The veteran experiences occupational and social 
impairment due to symptoms of recurrent major depression and 
post-traumatic stress disorder which decrease his work 
efficiency and cause intermittent periods of inability to 
perform occupational tasks.

CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
residuals of a shell fragment wound to the left lower lateral 
chest have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.16, 4.118, Diagnostic Code 
7805 (2000).

2.  The criteria for a 30 percent disability evaluation for 
post-traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.16, 
4.125-130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of 
these claims and duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
these claims under the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  By virtue 
of the Statement of the Case issued during the pendency of 
the appeal, the veteran and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the veteran's claims.  The veteran 
was afforded VA examinations and the RO made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In fact, it appears that all evidence 
identified by the veteran relative to these claims has been 
obtained and associated with the claims folder.  The veteran 
was also given the opportunity to appear and testify before 
an RO Hearing Officer and/or a member of the Board to 
advance any and all arguments in favor of his claims, but 
declined to do so.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

I.  Residuals of a Shell Fragment
Wound to the Chest

The veteran's residuals of a shell fragment wound to the 
chest have been evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code 7805, which directs the rating of scars that are not 
disfiguring, tender or painful based upon limitation of 
function of the body part affected.  38 C.F.R. § 4.31 
requires the assignment of a noncompensable evaluation in 
every instance where the schedule of ratings does not provide 
a zero percent evaluation for a diagnostic code.

The evidence of record reveals that the veteran was not even 
aware of his chest wound until x-rays were performed in 
December 1995.  At that time, a tiny metallic fragment was 
found under the skin of the left lower lateral chest.  The 
veteran has at no time required treatment for a chest wound, 
nor does he aver any limitation of function as the result of 
a chest wound.

In March 1998, the veteran underwent VA examination.  It was 
noted that he did not have a scar on his chest, but a two 
millimeter flat, well-healed and non-tender area on the left 
lower lateral chest area near the ninth and tenth rib area 
that appeared to be the residual of a shell fragment wound.  
The examiner described the area as smooth and hardly visible, 
noting that it would not show up in a photograph.  The 
examiner also noted that there was no ulceration or 
breakdown, no elevation or depression, and no tissue loss.

Given the evidence as outlined above, the Board finds that 
the noncompensable evaluation assigned under Diagnostic Code 
7805 is accurate.  Specifically, there is no evidence of 
disfigurement, tenderness or pain associated with the 
veteran's chest wound nor is there any suggestion of 
limitation of function as a result of the wound.  Absent any 
evidence of impairment, the Board cannot assign a compensable 
evaluation.  Consequently, the veteran's appeal in this 
regard must be denied.

II.  Post-traumatic Stress Disorder

The veteran's post-traumatic stress disorder has been 
evaluated for disability purposes under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This Diagnostic Code requires the use 
of a general rating formula for chronic adjustment disorders 
found at Diagnostic Code 9440.  Using this rating formula, a 
10 percent disability evaluation is assigned when there is 
evidence of occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress or when there is evidence that symptoms 
are controlled by continuous medication; a 30 percent 
disability evaluation is assigned when there is evidence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events); and, a 50 
percent evaluation is assigned when there is evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory or stereotyped speech, panic 
attacks more than once a week, difficulty understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.

The evidence of record reveals that the veteran has been 
treated on a regular basis since 1996 for recurrent major 
depression and a paranoid personality disorder.  He is 
prescribed medication and has reported improvement in his 
symptoms with the use of medication.  Treatment notes show 
that the veteran has complaints of depressed mood, feelings 
of loneliness, anxiety, and stress related to his personal 
relationships.  He relates continuing to work on a full-time 
basis, approximately fifty-five hours per week, and liking 
his job because he gets to work by himself as a delivery 
person.  The veteran also reported that he had recently 
started to feel stress related to the hours he was required 
to work, but there is no suggestion in the record of his 
being unable to perform his duties as a delivery person.

In September 2000, the veteran was found to have a post-
traumatic stress disorder, but the VA examiner noted that 
this diagnosis was secondary to the veteran's recurrent major 
depression and paranoid personality disorder.  A Global 
Assessment of Functioning score of fifty-five was assigned, 
as has been assigned during treatment, and the examiner noted 
that this score would be the same even if the veteran did not 
have the diagnosis of post-traumatic stress disorder.  Upon 
examination, the veteran was specifically found to have a 
slightly depressed mood with relevant and logical speech, no 
evidence of a thought disorder and no inappropriate behavior.  
His memory seemed intact, his judgment appeared good, and he 
was oriented.  The veteran related having suicidal ideation 
with no plan to follow through due to his religious beliefs.  
He stated that he attended church, but did not socialize.

Given the evidence as outlined above, the Board finds that 
the assignment of a 30 percent evaluation for post-traumatic 
stress disorder under Diagnostic Code 9411 would be 
appropriate.  In so finding, the Board notes that it is the 
defined and consistently applied policy of VA to administer 
the law under a broad interpretation, consistent, however, 
with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

Due to the nature of the veteran's psychiatric illnesses, the 
Board did not attempt to parse through the veteran's symptoms 
to determine which were associated with recurrent major 
depression and which were due to post-traumatic stress 
disorder as his complaints represent his mental state as a 
whole.  The Global Assessment of Functioning score 
consistently assigned to the veteran reflects moderate 
difficulty in functioning socially and occupationally.  
Considering that medical finding in conjunction with the 
veteran's complaints of periodic inability to perform tasks 
due to psychiatric problems, the Board finds, resolving all 
reasonable doubt in favor of the veteran, that the criteria 
for a 30 percent disability evaluation under Diagnostic Code 
9411 have been met and that higher evaluation is hereby 
assigned.

III.  Summary

The potential application of other various provisions of 
Title 38 of the Code of Federal Regulations has been 
considered, whether or not they were raised by the veteran, 
as required by the holding of the Court in Schafrath v. 
Derwinski, 589, 593 (1991).  The veteran has submitted no 
evidence showing that his service-connected impairments have 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned evaluations.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) (2000).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairments experienced by the veteran.


ORDER

The criteria for a compensable evaluation for the residuals 
of a shell fragment wound to the left lower lateral chest 
having not been met, this appeal is denied.

The criteria for a higher disability evaluation for post-
traumatic stress disorder having been met, a 30 percent 
evaluation is assigned consistent with the regulations 
governing the payment of monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

